DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on March 2, 2021.  Claims 2-5 and 8-10 have been withdrawn previously.  New claims 15-17 have been added.  Claims 1, 6, 7, 11, and 13-17 are currently pending and are under examination.
Withdrawal of Rejections
The rejection of claims 1, 6, 7, 11, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Baca et al (US 2019/0048327 A1; priority date of May 15, 2015 previously cited), Fan et al. (U.S. Patent 8,586,535), Gentle et al. (Bioconjugate Chem. 15: 658-663 (2004)), Bayol et al. (Biotechnol. Appl. Biochem. 36: 21-31 (2002)), Roberts et al. (Advanced Drug Delivery Reviews 54: 459-476 (2002)), and Zalipsky (Bioconjugate Chem. 6: 150-165 (1995)) is withdrawn based on the amendment to the claims.
EXAMINER’S AMENDMENT



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Wei Yan on March 11, 2021.
The application has been amended as follows: 
Please cancel claims 2-5 and 8-10.
Allowable Subject Matter
Claims 1, 6, 7, 11, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the mutant uricase as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






March 11, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656